Exhibit 10.2

September 28, 2009

Mr. Laurence O’Connell

[Address on file with Company]

 

Re: MF Global – Employment Agreement

Dear Laurence:

This is your amended and restated EMPLOYMENT AGREEMENT (this “Agreement”) with
MF Global Ltd., a Bermuda exempted company (“MF Global”). This Agreement is
being amended and restated to modify certain terms of your continued employment
with MF Global and its subsidiaries and affiliates (together, the “MF Global
Group”).

 

1. Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

 

2. Term of Your Employment

The term of this Agreement began on the “Commencement Date” set forth in your
Schedule and will end at the close of business March 31, 2011 (the “Agreement
Term”). All references to “your employment” in this Agreement will refer to your
employment during the Agreement Term.

Commencing April 1, 2011, the Agreement Term will extend for successive one
(1) year periods upon written notice by MF Global to you not later than three
(3) months prior to the expiration of the initial or any successive term of this
Agreement (unless you provide written notice of non-extension within one
(1) month after such notice). Upon the expiration of the Agreement Term (taking
into account any extensions), you will continue to be an employee of MF Global
“at-will” (unless and until MF Global or you gives written notice to the other
of termination).

The provisions of Sections 5(d), 7, 8, 9, 11, 12 and 13, and the provisions of
the Schedule applicable thereto, shall survive the termination of the Agreement
Term and any concurrent or subsequent termination of your employment thereunder
and shall continue to be in effect thereafter to the extent applicable, provided
that Section 9 shall survive only respecting a change in ownership or control
contemplated thereunder occurring on or prior to such termination irrespective
of when payments thereunder may be made; Section 6 and the provisions of the
Schedule applicable thereto, shall survive any termination of your employment
occurring prior to the expiration of the Agreement Term; and Section 6(g), and
the provisions of the Schedule applicable thereto, shall survive any termination
of your employment in connection with the expiration of the Agreement Term.

 

3. Your Position, Performance and Other Activities

 

  (a) Position.  You will be employed in the position stated in your Schedule.



--------------------------------------------------------------------------------

  (b) Authority, Responsibilities, and Reporting.  Your authority,
responsibilities and reporting relationships will correspond to your position
and will include any particular authority, responsibilities and reporting
relationships consistent with your position that MF Global’s Board of Directors
(the “Board”) or any officer of the MF Global Group to whom you report may
assign to you from time to time. Any specific reporting relationship provided in
your Schedule replaces the relationship provided in this Section 3(b), and any
specific authority or responsibility provided in your Schedule is in addition to
that provided in this Section 3(b).

 

  (c) Performance.  During your employment, you will devote substantially all of
your business time and attention to the MF Global Group and will use good faith
efforts to discharge your responsibilities under this Agreement to the best of
your ability.

 

  (d) Other Activities.  During your employment, you will not render any
business, commercial or professional services to any non-member of the MF Global
Group. However, you may (1) serve, with the prior written approval of the Chief
Executive Officer of MF Global, on civic, educational or charitable boards or
committees and, with the prior written approval of the Board, on other corporate
boards or committees (which approval previously was granted for any boards and
committees set forth in the Schedule), (2) manage personal investments, or
(3) deliver lectures, fulfill speaking engagements or teach at educational
institutions, so long as the activities in clauses (1) through (3) above do not
significantly interfere with your performance of your responsibilities under
this Agreement.

 

4. Your Compensation

 

  (a) Salary.  You will receive an annual base salary (your “Salary”). The
starting amount of your Salary is in your Schedule. MF Global will review your
Salary at least annually and may increase it at any time for any reason.
However, your Salary may not be decreased at any time (including after any
increase) other than as part of an across-the-board salary reduction that
applies in the same manner to all similarly situated executives, and any
increase in your Salary will not reduce or limit any other obligation to you
under this Agreement. Your Salary will be paid in accordance with the MF Global
Group’s normal practices for similarly situated executives.

 

  (b) Bonus.  You will be eligible to receive an annual bonus (your “Bonus”) for
each fiscal year of MF Global ending during your employment, which may be paid
in a combination of cash and equity-based awards. The amount and form of your
Bonus, including the amount payable upon achievement of target-level
performance, for each fiscal year (if any) will be determined by the Board (or a
committee of the Board) or the person to whom you directly report and paid in a
manner consistent with other similarly situated executives.

 

  (c) Other Executive Compensation Plans.  You will be entitled to participate
in all of the MF Global Group’s executive compensation plans, including any
management incentive plans, long-term compensation plans, equity compensation
option plans and deferred compensation plans, on a basis that is at least as
favorable as that provided to other similarly situated executives of the MF
Global Group.

 

5. Your Benefits

 

  (a) Employee Benefit Plans.  During your employment, you will be entitled to
participate in the MF Global Group’s employee benefit and welfare plans,
including plans providing retirement benefits or medical, dental,
hospitalization, life or disability insurance, on a basis that is at least as
favorable as that provided to other similarly situated executives of the MF
Global Group.

 

Mr. Laurence O’Connell   Page 2



--------------------------------------------------------------------------------

  (b) Vacation.  You will be entitled to paid annual vacation on a basis that is
at least as favorable as that provided to other similarly situated executives of
the MF Global Group.

 

  (c) Business Expenses.  You will be reimbursed for all business and
entertainment expenses incurred by you in performing your responsibilities under
this Agreement. However, your reimbursement will be subject to the MF Global
Group’s normal practices for similarly situated executives, provided that such
reimbursements pursuant to this Section 5(c) will be paid no later than the end
of the calendar year following the year in which such reimbursable expenses were
incurred.

 

  (d) Indemnification.  To the fullest extent permitted under the Bye-Laws of MF
Global as in effect on your Execution Date set forth below and with any
subsequent changes mandated by applicable law (“Bye-Laws”), MF Global will
indemnify you against any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, against you arising by
reason of your status as a director, officer, employee and/or agent of the MF
Global Group during your employment, and for your period of employment you are
an “Officer” as provided in the Bye-Laws. You will at all relevant times be
covered under any contract of directors and officers liability insurance that
covers directors of MF Global (other than any coverage that specifically covers
solely independent directors).

 

  (e) Additional Benefits.  During your employment, you will be provided the
additional benefits stated in your Schedule.

 

6. Termination of Your Employment

 

  (a) No Reason Required.  You or MF Global may terminate your employment at any
time for any reason, or for no reason, subject to compliance with Section 6(c).

 

  (b) Related Definitions.

 

  (1)

“Cause” means any of the following:  (A) your continued and willful failure to
perform substantially your responsibilities to the MF Global Group under this
Agreement, after demand for substantial performance has been given by the Board
or any officer of the MF Global Group to whom you report that specifically
identifies how you have not substantially performed your responsibilities;
(B) your willful engagement in illegal conduct or in gross misconduct in
connection with the business of the MF Global Group; (C) your conviction of, or
plea of guilty or nolo contendere to, a felony; (D) your willful and material
breach of the MF Global Group’s written code of conduct and business ethics or
other written policy, procedure or guideline relating to personal conduct in
effect from time to time or Section 7 or 8; (E) your willful attempt to obstruct
or willful failure to cooperate with any investigation authorized by the Board
or any governmental or self-regulatory authority; or (F) your disqualification
or bar by any governmental or self-regulatory authority from serving in the
capacity contemplated by this Agreement or your loss of any governmental or
self-regulatory license that is reasonably necessary for you to perform your
responsibilities to the MF Global Group under this Agreement, if (i) the
disqualification, bar or loss continues for more than 60 days and (ii) during
that period the MF Global Group uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during your employment, you will serve
in

 

Mr. Laurence O’Connell   Page 3



--------------------------------------------------------------------------------

 

the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid in full to the extent legally permissible).

For purposes of this definition, (i) no act or omission by you will be “willful”
unless it is made by you in bad faith or without a reasonable belief that your
act or omission was in the best interests of the MF Global Group and (ii) any
act or omission by you based on authority given pursuant to a resolution duly
adopted by the Board will be deemed made in good faith and in the best interests
of the MF Global Group.

MF Global must give you notice and 10 days to cure the first event constituting
Cause under Section 6(b)(1)(D) or (E) (unless the event cannot be cured).

 

  (2) “Good Reason” means any of the following: (A) any material and adverse
change in your position with the MF Global Group; (B) any material diminution in
your authority or responsibilities as provided in Section 3(b) (and your
Schedule); (C) any material diminution in your Base Salary (other than as
permitted by Section 4(a)); (D) MF Global requiring you to be based at any
office more than 35 miles from the place of employment stated in your Schedule
(however, travel required by MF Global in connection with your duties will not
constitute Good Reason); or (E) any material breach of this Agreement by MF
Global.

If you do not give a Termination Notice within 90 days after the initial
existence of an event constituting Good Reason, the event will no longer
constitute Good Reason. In addition, (i) an isolated, insubstantial and
inadvertent failure by MF Global under Section 6(b)(2)(A) through (C) that is
not in bad faith and is cured promptly on your giving MF Global notice will not
constitute Good Reason and (ii) you must give MF Global notice and 30 days to
cure the event constituting Good Reason.

 

  (3) “Disability” means your absence from your responsibilities with MF Global
on a full-time basis for 130 business days in any consecutive 12 months as a
result of incapacity due to mental or physical illness or injury. If MF Global
determines in good faith that your Disability has occurred, it may give you a
Termination Notice. If within 30 days of the Termination Notice you do not
return to full-time performance of your responsibilities, your employment will
terminate. If you do return to full-time performance in that 30-day period, the
Termination Notice will be cancelled for all purposes of this Agreement. Except
as provided in this Section 6(b)(3), your incapacity due to mental or physical
illness or injury will not affect MF Global’s obligations under this Agreement
(including that such illness or injury will not constitute a basis for Cause).

 

  (c) Advance Notice Generally Required.

 

  (1) To terminate your employment, either you or MF Global must provide a
Termination Notice to the other. A “Termination Notice” is a written notice that
states the specific provision of this Agreement on which termination is based,
including, if applicable, the specific clause of the definition of Cause or Good
Reason and a reasonably detailed description of the facts that permit
termination under that clause; provided that the failure to include any fact in
a Termination Notice that contributes to a showing of Cause or Good Reason does
not preclude either party from asserting that fact in enforcing its rights under
this Agreement.

 

Mr. Laurence O’Connell   Page 4



--------------------------------------------------------------------------------

  (2) You and MF Global agree to provide 60 days’ advance Termination Notice of
any termination, unless your employment is terminated by MF Global for Cause or
because of your Disability or death. Accordingly, the effective date of early
termination of your employment will be 60 days after Termination Notice is given
except that (A) the effective date will be the date of MF Global’s Termination
Notice if your employment is terminated by MF Global for Cause, although MF
Global may provide a later effective date in the Termination Notice, (B) the
effective date will be 30 days after Termination Notice is given if your
employment is terminated because of your Disability, and (C) the effective date
will be the time of your death if your employment is terminated because of your
death.

 

  (d) With Good Reason or Without Cause.  If MF Global terminates your
employment without Cause or you terminate your employment for Good Reason prior
to the expiration of the Agreement Term:

 

  (1) MF Global will pay the following as of the end of your employment:
(A) your unpaid Salary through the date of termination, (B) your Salary for any
accrued but unused vacation through the date of termination, and (C) any accrued
expense reimbursements and other cash entitlements (including for accrued
expense reimbursement for which supporting documentation is submitted within a
reasonable time after termination of your employment) (together, your “Accrued
Compensation”). In addition, MF Global will pay you any amounts and provide you
any benefits that are required, or to which you are entitled, under any plan,
contract or arrangement of the MF Global Group as of the end of your employment
(together, the “Other Benefits”).

 

  (2) MF Global will pay your Earned Bonus. Your “Earned Bonus” means any earned
but unpaid Bonus for the fiscal year ending upon or immediately before the end
of your employment.

 

  (3) MF Global will pay your Accrued Bonus. Your “Accrued Bonus” means, to the
extent not previously awarded or paid, your Bonus for the fiscal year in which
your termination of employment occurs based on the achievement of actual
performance goals (taking into account, to the extent consistent with any
applicable requirements of Section 162(m) of the Code, the status of such
performance goals at the date of termination and disregarding any subjective
performance goals and any other exercise by the Board or any committee thereof
of negative discretion) multiplied by the number of days of your employment
since the fiscal year ending before such date of termination divided by 365.

 

  (4) MF Global will pay your Severance Pay. Your “Severance Pay” means (A) the
sum of your Salary and your annual target Bonus for the fiscal year in which the
Termination Notice is given (or if such target Bonus has not yet been
established for such fiscal year, the target Bonus for the fiscal year prior to
the year in which the Termination Notice is given) multiplied by (B) the
severance multiplier provided on your Schedule (your “Severance Multiplier”).

 

Mr. Laurence O’Connell   Page 5



--------------------------------------------------------------------------------

  (5) All service-based vesting (and, if applicable, non-performance-based
exercise) conditions relating to share options, restricted shares and other
equity-based compensation awarded by MF Global to you will be deemed fully
satisfied. All equity vehicles including but not limited to RSU’s, IPO Options
and all other stock options issued by MF Global to you will vest and become
immediately payable. All stock options granted by MF Global will remain
exercisable for at least 12 months after the end of your employment. Any
securities so issued or awarded will remain subject to such restrictions on
transfer as are required by applicable securities laws. The benefit provided for
by this Section 6(d)(5) is referred to as “Accelerated Vesting”.

 

  (6) US Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”): Not Applicable.

 

  (7) During the number of years equal to your Severance Multiplier, you will be
entitled to life insurance coverage on a basis that is substantially equivalent
to that available as an active-employee before the date of termination unless
you become eligible to receive substantially similar or improved life insurance
benefits from another employer (whether or not you accept such benefits). You
will notify MF Global of your eligibility for life insurance benefits from a
subsequent employer within 30 days of such eligibility. Following such period of
continued coverage, you will be entitled to continue such life insurance
coverage at your sole expense in accordance with the terms and conditions of the
applicable policy.

 

  (e) For Cause or Without Good Reason.  If MF Global terminates your employment
for Cause or you terminate your employment without Good Reason, MF Global will
pay your Accrued Compensation and your Other Benefits.

 

  (f) For Your Disability or Death.  If your employment terminates as a result
of your Death or Disability, MF Global will pay your Accrued Compensation,
Earned Bonus and Accrued Bonus and will provide your Other Benefits and
Accelerated Vesting. In addition, MF Global will pay you an amount equal to your
annual Salary then in effect (your “Disability/Death Pay”).

 

  (g) On Expiration of this Agreement.  If your employment terminates for any
reason in connection with the expiration of the Agreement Term, you will receive
your Accrued Compensation, your Other Benefits, your Earned Bonus and your
Accrued Bonus (except that all service-based vesting conditions of any
equity-based award constituting part of such Accrued Bonus will be deemed fully
satisfied). In addition, you will receive the other termination benefits set
forth in your Schedule.

 

  (h) Timing.  All Accrued Compensation will be paid promptly after the end of
your employment. Subject to Section 6(h), any Earned Bonus or Accrued Bonus due
will be paid in accordance with the form and timing provisions contemplated by
Section 4(b) and any Severance Pay or Disability/Death Pay will be paid in one
cash lump sum on the 55th day following the end of your employment. The benefits
provided in this Section 6 will begin at the end of your employment.

 

Mr. Laurence O’Connell   Page 6



--------------------------------------------------------------------------------

  (i) US Section 409A: Not Applicable

 

7. Proprietary Information

 

  (a) Definition.  “Proprietary Information” means confidential or proprietary
information concerning (1) the MF Global Group’s businesses, strategies,
operations, financial affairs, organizational matters, personnel matters,
budgets, business plans, marketing plans, studies, policies, procedures,
products, ideas, processes, software systems, trade secrets and technical
know-how, (2) any other matter relating to the MF Global Group and (3) any
matter relating to clients of the MF Global Group or other third parties having
relationships with the MF Global Group. Proprietary Information may include
information furnished to you orally or in writing (whatever the form or storage
medium) or gathered by inspection, in each case before or after the date of this
Agreement. However, Proprietary Information does not include information
(1) that was or becomes generally available to you on a non-confidential basis,
if the source of this information was not reasonably known to you to be bound by
a duty of confidentiality, (2) that was or becomes generally available to the
public, other than as a result of a disclosure by you, directly or indirectly,
that is not authorized by the MF Global Group or (3) that you can establish was
independently developed by you without reference to any Proprietary Information.

 

  (b) Use and Disclosure.  You will obtain or create Proprietary Information in
the course of your involvement in the MF Global Group’s activities and may
already have Proprietary Information. You agree that the Proprietary Information
is the exclusive property of the MF Global Group, and that, during your
employment, you will use and disclose Proprietary Information only for the MF
Global Group’s benefit and in accordance with any restrictions placed on its use
or disclosure by the MF Global Group. After your employment, you will not use or
disclose any Proprietary Information. In addition, nothing in this Agreement
will operate to weaken or waive any rights the MF Global Group may have under
statutory or common law, or any other agreement, to the protection of trade
secrets, confidential business information and other confidential information.

 

  (c) Return of Proprietary Information.  When your employment terminates, you
agree to return to MF Global all Proprietary Information, including all notes,
mailing lists, rolodexes and computer files that contain any Proprietary
Information. You agree to do anything reasonably requested by MF Global in
furtherance of perfecting the MF Global Group’s possession of, and title to, any
Proprietary Information that was at any time in your possession.

 

  (d) Limitations.  Nothing in this Agreement prohibits you from providing
truthful testimony concerning the MF Global Group to governmental, regulatory or
self-regulatory authorities.

 

8. On-going Restrictions on Your Activities

 

  (a) Related Definitions.  This Section uses the following defined terms:

“Competitive Enterprise” means any business enterprise that either (1) engages
in any activity anywhere (x) as a futures commission merchant, broker dealer or
similarly situated intermediary or (y) that is an activity in which MF Global
Group is engaged on your date of termination and which represents more than 10%
of MF Global’s pre-tax net income during the four completed fiscal quarters
immediately prior to your date of termination or (2) holds a 5% or greater
equity, voting or profit participation interest in any enterprise that engages
in such an activity.

 

Mr. Laurence O’Connell   Page 7



--------------------------------------------------------------------------------

“Client” means any client or prospective client of the MF Global Group to whom
you provided services or for whom you transacted business.

“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

 

  (b) Your Importance to the MF Global Group and the Effect of this Section 8.
You acknowledge that:

 

  (1) In the course of your involvement in the MF Global Group’s activities, you
will have access to Proprietary Information and the MF Global Group’s client
base and will profit from the goodwill associated with the MF Global Group. On
the other hand, in view of your access to Proprietary Information and your
importance to the MF Global Group, if you compete with the MF Global Group for
some time after your employment, the MF Global Group will likely suffer
significant harm. In return for the benefits you will receive from the MF Global
Group and to induce MF Global to enter into this Agreement, and in light of the
potential harm you could cause the MF Global Group, you agree to the provisions
of this Section 8. MF Global would not have entered into this Agreement if you
did not agree to this Section 8.

 

  (2) This Section 8 limits your ability to earn a livelihood in a Competitive
Enterprise and your relationships with Clients. You acknowledge, however, that
complying with this Section 8 will not result in severe economic hardship for
you or your family.

 

  (c) Transition and Other Assistance.  During the 60 days after Termination
Notice has been given, you will take all actions the MF Global Group may
reasonably request to maintain for the MF Global Group the business, goodwill
and business relationships with any Clients. In addition, while you are
employed, and continuing after the termination of your employment with MF Global
for a period of six (6) months, upon receipt of reasonable notice from MF Global
(including outside counsel), you will respond and provide information with
regard to matters in which you have knowledge as a result of your employment
with MF Global, and will provide assistance to MF Global in the defense or
prosecution of any claim that may be made by or against the MF Global Group.
Such cooperation shall include, without limitation, serving as a witness at
trial or hearing, being deposed, and preparation for same or otherwise
cooperating with MF Global as determined to be necessary by MF Global (including
outside counsel) at its sole discretion, for the defense or prosecution of a
claim. During the six (6) month period after termination of your employment with
MF Global, MF Global shall reimburse you for all pre-approved, reasonable
expenses in connection therewith, including travel expenses, and shall
compensate you at a daily rate equal to your Salary on the date your employment
terminated, divided by 200, with days used for preparation, travel and other
related matters being included for purposes of determining the compensation due
to you. To the extent reasonably practicable, MF Global shall provide you with
notice at least 20 days prior to the date on which any such travel is required.

 

  (d) Non-Competition.  Until the end of the period stated in the Schedule, you
will not directly or indirectly:

 

  (1) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

 

Mr. Laurence O’Connell   Page 8



--------------------------------------------------------------------------------

  (2) associate (including as a director, officer, employee, partner, sole
proprietor, consultant, agent or advisor) with a Competitive Enterprise and in
connection with your association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity:

 

  (A) that is substantially related to any activity that you were engaged in,

 

  (B) that is substantially related to any activity for which you had direct or
indirect managerial or supervisory responsibility, or

 

  (C) that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities;

in each case, for the MF Global Group at any time during the year before the end
of your employment (or, if earlier, the year before the date of determination).

 

  (e) Non-Solicitation of Clients.  Until the end of the period stated in the
Schedule, you will not attempt to Solicit any Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
MF Global Group.

 

  (f) Non-Solicitation of MF Global Group Employees.  Until the end of the
period stated in the Schedule, you will not attempt to Solicit anyone who is
then an employee of the MF Global Group (or who was an employee of the group
within the prior six (6) months) to resign from the MF Global Group or to apply
for or accept employment with any Competitive Enterprise.

 

  (g) Notice to New Employers.  Before you accept employment with any other
person or entity while any of Section 8(c), (d), (e) or (f) is in effect, you
will provide the prospective employer with written notice of the provisions of
this Section 8. You will deliver a copy of the notice required by the preceding
sentence to MF Global no later than 30 days after commencing employment with
such prospective employer.

 

9. Effect of Excise Tax and Limits on Golden Parachute Payments: Not Applicable

 

10. Effect on Other Agreements; Entire Agreement

This Agreement is the entire agreement between you and MF Global with respect to
the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.

 

11. Successors

 

  (a) Payments on Your Death.  If you die and any amounts become payable under
this Agreement (including payments under Section 5(c), Section 5(d) and
Section 6), MF Global will pay those amounts to your estate.

 

  (b) Assignment by You.  You may not assign this Agreement without MF Global’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Section 11(b), whether voluntary or involuntary, will be void.

 

Mr. Laurence O’Connell   Page 9



--------------------------------------------------------------------------------

  (c) Assumption by any Surviving Company.  Before the effectiveness of any
merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
MF Global (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of MF Global’s consolidated assets (a
“Sale”), MF Global will cause (1) the Surviving Company to unconditionally
assume this Agreement in writing and (2) a copy of the assumption to be provided
to you. The “Surviving Company” means (i) in a Reorganization, the entity
resulting from the Reorganization or (ii) in a Sale, the entity that has
acquired all or substantially all of the assets of MF Global. After the
Reorganization or Sale, the Surviving Company will be treated for all purposes
as MF Global under this Agreement.

 

12. Disputes

 

  (a) Employment Matter.  This Section 12 applies to any controversy or claim
between you and the MF Global Group arising out of or relating to or concerning
this Agreement, or any aspect of your employment with MF Global or the
termination of that employment (together, an “Employment Matter”). The
provisions under section 12 do not eliminate the employee’s rights under any
applicable jurisdiction in which they may be working. Additionally it is
recognized that the services of the employee are rendered to MF Global Singapore
Pte. Limited.

 

  (b) Mandatory Arbitration.  Subject to the provisions of this Section 12, any
Employment Matter will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect. However, the rules will be modified in the
following ways: (1) each arbitrator will agree to treat as confidential evidence
and other information presented to the same extent as the information is
required to be kept confidential under Section 7, (2) a decision must be
rendered within 10 business days of the parties’ closing statements or
submission of post-hearing briefs and (3) the arbitration will be conducted
before a panel of three arbitrators, one selected by you within 10 days of the
commencement of arbitration, one selected by MF Global in the same period and
the third selected jointly by these arbitrators (or, if they are unable to agree
on an arbitrator within 30 days of the commencement of arbitration, the third
arbitrator will be appointed by the American Arbitration Association; provided
that the arbitrator shall be a partner or former partner at a nationally
recognized law firm other than a law firm, or individual, who provided services
to MF Global or you at any time during the previous 10 years). Notwithstanding
the preceding, to the extent the rules of any self-regulatory organization
applicable to the MF Global Group require an Employment Matter to be arbitrated
by different arbitration rules, such required arbitration rules will apply.

 

  (c) Limitation on Damages.  You and the MF Global Group agree that there will
be no punitive damages payable as a result of any Employment Matter and agree
not to request punitive damages.

 

  (d)

Injunctions and Enforcement of Arbitration Awards.  You or the MF Global Group
may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Section 12(b). Also, the MF Global Group may bring such
an action or proceeding, in addition to its rights under Section 12(b) and
whether or not an arbitration proceeding has been or is ever initiated, to
temporarily, preliminarily or permanently enforce any part of Sections 7 and 8.
You agree that (1) your violating any part of Sections 7 and 8 would cause
damage to the MF Global Group that cannot be measured or repaired, (2) the MF

 

Mr. Laurence O’Connell   Page 10



--------------------------------------------------------------------------------

 

Global Group therefore is entitled to an injunction, restraining order or other
equitable relief restraining any actual or threatened violation of those
Sections, (3) no bond will need to be posted for the MF Global Group to receive
such an injunction, order or other relief and (4) no proof will be required that
monetary damages for violations of those Sections would be difficult to
calculate and that remedies at law would be inadequate.

 

  (e) Jurisdiction and Choice of Forum.  You and the MF Global Group irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the County of New York over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 12(b). This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both you
and the MF Global Group (1) acknowledge that the forum stated in this
Section 12(e) has a reasonable relation to this Agreement and to the
relationship between you and the MF Global Group and that the submission to the
forum will apply even if the forum chooses to apply non-forum law, (2) waive, to
the extent permitted by law, any objection to personal jurisdiction or to the
laying of venue of any action or proceeding covered by this Section 12(e) in the
forum stated in this Section, (3) agree not to commence any such action or
proceeding in any forum other than the forum stated in this Section 12(e) and
(4) agree that, to the extent permitted by law, a final and non-appealable
judgment in any such action or proceeding in any such court will be conclusive
and binding on you and the MF Global Group. However, nothing in this Agreement
precludes you or the MF Global Group from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Sections 12(b), 12(d)
and this 12(e).

 

  (f) Waiver of Jury Trial.  To the extent permitted by law, you and the MF
Global Group waive any and all rights to a jury trial with respect to any
Employment Matter.

 

  (g) Governing Law.  This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.

 

  (h) Costs.  MF Global will pay all costs of the arbitration except, if
applicable, your petitioner’s filing fee. If the arbitrator or court of
competent jurisdiction determines that you have prevailed on the issues in
dispute in the arbitration or court proceeding, as the case may be, MF Global
will, upon presentment of appropriate documentation, pay or reimburse any
reasonable expenses, including reasonable attorney’s fees, you incur as a result
of any Employment Matter.

 

13. General Provisions

 

  (a) Construction.

 

  (1) References (A) to Sections are to sections of this Agreement unless
otherwise stated; (B) to any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.

 

Mr. Laurence O’Connell   Page 11



--------------------------------------------------------------------------------

  (2) The various headings in this Agreement are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provisions or Sections of this Agreement.

 

  (3) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.”

 

  (4) It is your and MF Global’s intention that this Agreement not be construed
more strictly with regard to you or MF Global.

 

  (b) Withholding.  You and the MF Global Group will treat all payments to you
under this Agreement as compensation for services. Accordingly, the MF Global
Group may withhold from any payment any taxes that are required to be withheld
under any law, rule or regulation.

 

  (c) Severability.  If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

 

  (d) No Set-off or Mitigation.  Your and MF Global’s respective obligations
under this Agreement will not be affected by any set-off, counterclaim,
recoupment or other right you or any member of the MF Global Group may have
against each other or anyone else. You do not need to seek other employment or
take any other action to mitigate any amounts owed to you under this Agreement,
and those amounts will not be reduced if you do obtain other employment (except
as this Agreement specifically states).

 

  (e) Notices.  All notices, requests, demands and other communications under
this Agreement must be in writing and will be deemed given (1) on the business
day sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours (with a notice contemporaneously given by another
method specified in this Section 13(e)), (2) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(3) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this Section 13(e)):

If to you, to your last address (or to the last facsimile number) shown on the
payroll records of MF Global.

If to MF Global or to any other member of the MF Global Group, to:

MF Global Ltd.

717 Fifth Avenue, 11th Floor

New York, New York 10022

Attention: General Counsel

Facsimile: 212-319-1565

 

Mr. Laurence O’Connell   Page 12



--------------------------------------------------------------------------------

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Marc Trevino, Esq.

Facsimile: 212-291-9157

 

  (f) Consideration.  This Agreement is in consideration of the mutual covenants
contained in it. You and MF Global acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.

 

  (g) Amendments and Waivers.  Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and MF Global or, in the case of a waiver, by the party
that would have benefited from the provision waived. Except as this Agreement
otherwise provides, no failure or delay by you or the MF Global Group to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

 

  (h) Representations.  You represent and warrant to MF Global that: (1) you
have the legal right to enter into this Agreement and to perform all of the
obligations on your part to be performed hereunder in accordance with its terms,
(2) you are not a party to any contract, agreement or understanding, written or
oral, which could prevent you from entering into this Agreement or performing
all of your duties and obligations hereunder, and (3) you are not a party to any
agreement containing any non-competition, non-solicitation, confidentiality or
other restrictions on your activities. You further represent and warrant to MF
Global that, to the best of your knowledge, information and belief, you are not
aware of any action taken by you (or any failure to act) that could form the
basis for a breach of fiduciary duty or related claim against you by any current
or former employer.

 

  (i) Recoupment.

 

  (1)

In the event of a restatement of MF Global’s consolidated financial statements
(beginning with the financial statements for the quarterly period coinciding
with or next following the date of this Agreement), MF Global shall have the
right to take appropriate action to recoup from you any portion of any Bonus and
other equity or non-equity compensation received by you the grant of which was
tied to the achievement of one or more specific performance targets, with
respect to the period for which such financial statements are or will be
restated (“Recoupment Amount”), regardless of whether you engaged in any
misconduct or were at fault or responsible in any way for causing the
restatement, if, as a result of such restatement, you otherwise would not have
received such Bonus or other compensation (or portion thereof). In the event MF
Global is entitled to, and seeks, recoupment under this Section 13(i), you shall
promptly reimburse the Recoupment Amount to which MF Global is entitled to
recoup hereunder. In the event you fail to make prompt reimbursement of any such
Recoupment Amount to which MF Global is entitled to recoup and as to which MF
Global seeks recoupment hereunder, you acknowledge and agree that MF Global
shall have the right to (i) deduct such Recoupment Amount from the compensation
or other payments due to you from MF Global or (ii) to take any

 

Mr. Laurence O’Connell   Page 13



--------------------------------------------------------------------------------

 

other appropriate action to recoup such Recoupment Amount. For purposes of this
Section 13(i), the Recoupment Amount shall be calculated on an after-tax basis
unless such restatement results from your misconduct within the meaning of
Section 304 of the Sarbanes-Oxley Act of 2002.

 

  (2) You acknowledge that MF Global does not waive its right to seek recoupment
of any Recoupment Amount as described under this Section 13(i) for failure to
demand repayment or reduce the payments made to you. Any such waiver must be
done in a writing that is signed by both MF Global and you.

 

  (3) The rights contained in this Section 13(i) shall be in addition to, and
shall not limit, any other rights or remedies that MF Global may have under law
or in equity, including, without limitation, any rights MF Global may have under
any other MF Global recoupment policy or other agreement or arrangement with
you.

 

  (j) Third Party Beneficiaries.  Subject to Section 11, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and MF Global and your and MF Global’s
permitted successors and assigns.

 

  (k) Counterparts.  This Agreement may be executed in counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.

 

Very truly yours, /s/ Bernard W. Dan Bernard W. Dan Chief Executive Officer

 

Accepted and agreed:    

/s/ Laurence O’Connell

   

5th October 2009

Laurence O’Connell     Date

 

Mr. Laurence O’Connell   Page 14



--------------------------------------------------------------------------------

Terms Schedule

to Employment Agreement of

Laurence O’Connell

 

 

Name

  

 

Laurence O’Connell

 

Commencement Date

  

 

July 1, 2009

 

Position

  

 

You will serve as Managing Director, Asia/Pacific.

 

Your employment will be based in Singapore. You acknowledge that your duties
will require substantial travel to other offices.

 

 

Reporting Relationship

  

 

Chief Executive Officer

 

Other Activities

  

 

None

 

Base Salary

  

 

635,000 Singapore Dollars

 

Bonus: Cash Component

  

 

Your target Cash Bonus for the fiscal year beginning on April 1, 2009 (your
“2010 Bonus”) is $1,000,000.

 

For future years, the Board (or a committee of the Board) will act in good faith
to establish your annual target bonus for each fiscal year evaluating job
responsibility, similar situated executives and external market practices.

 

Bonus: Long Term Incentive Plan

  

 

Your target Long Term Incentive for the fiscal year beginning on April 1, 2009
is $500,000.

 

Your Equity Awards will be granted under the MF Global Ltd. Amended and Restated
2007 Long Term Incentive Plan (or a successor plan) and shall be subject to the
terms of that plan and the terms of your award agreement under that plan
(including vesting and performance conditions).

 

For future years, the Board (or a committee of the Board) will act in good faith
to establish your annual target for each fiscal year evaluating job
responsibilities, similar situated executives, and external market practices.

 

Additional Benefits

  

 

None

 

Severance Period

  

 

Your Severance Multiplier will be 2.

 

Additional Entitlements on Termination of Employment in Connection with
Expiration of the Agreement Term

  

 

If, in connection with a termination of employment contemplated by Section 6(g),
MF Global did not provide notice of extension of the Agreement Term in
accordance with Section 2, then as determined by MF Global, the service-based
vesting conditions of any equity-based award will vest on a pro rata basis
determined by multiplying (1) the number of common shares subject to the award
by (2) a fraction, the numerator of which is the number of days that have
elapsed from and including the applicable grant date through the effective date
of your termination of employment, and the denominator of which is the number of
days between the date of grant and the final vesting date (reduced by the
portion of the award, if any, that vested prior to your date of termination).
The settlement



--------------------------------------------------------------------------------

    

of the awards will continue in accordance with the relevant award agreement and,
if applicable, performance terms will continue in effect and be measured without
regard to your termination.

 

In the event of a termination of employment contemplated by Section 6(g), the
restrictions set forth in Section 8(d) shall not apply unless MF Global pays you
a cash lump sum amount on the 55th day following the end of your employment
equal to 150% of the sum of your Salary and your target Bonus for the fiscal
year in which the Termination Notice is given (or if such target Bonus has not
yet been established for such fiscal year, the target Bonus for the fiscal year
prior to the year in which the Termination Notice is given); provided, such
payment shall not be payable to you (but the restrictions set forth in Section
8(d) shall nevertheless apply) unless you satisfy the condition of payment in
Section 6(h).

 

Non-Competition Period

  

 

6 months after termination of employment with the MF Global Group.

 

Non-Solicitation Period for Clients

  

 

6 months after termination of employment with the MF Global Group.

 

Non-Solicitation Period for Employees

  

 

6 months after termination of employment with the MF Global Group.

 

Mr. Laurence O’Connell   Page 2